DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8, 15, 28, 35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention:
Claim 8 further limits the relative location of the ground-engaging component to be rearward of the opening system and forward of a location at which seeds are deposited. However, there is no support in the original disclosure for a laterally-pivoting ground-engaging component being located ahead of where seeds are deposited but behind the opening system. The claim therefore comprises new subject matter. 
Claim 15 further limits the relative location of the ground-engaging component to be rearward of the opening system and forward of a location at which seeds are deposited. However, there is no support in the original disclosure for a laterally-pivoting ground-engaging component being located ahead of where seeds are deposited but behind the opening system. The claim therefore comprises new subject matter. 
Claim 28 further limits the relative location of said ground-engaging component to be rearward of said opening system and forward of a location at which seeds are deposited. However, there is no support in the original disclosure for a laterally-pivoting ground-engaging component being located ahead of where seeds are deposited but rearward of the opening system. The claim therefore comprises new subject matter.
Claim 35 further limits the relative location of said ground-engaging component to be rearward of said opening system and forward of a location at which seeds are deposited. However, there is no support in the original disclosure for a laterally-pivoting ground-engaging component being located ahead of where seeds are deposited but rearward of the opening system. The claim therefore comprises new subject matter.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-7, 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention:
Claims 6 and 13 recite the limitation "said first liquid injection conduit" in line 4.  There is insufficient antecedent basis for this limitation in the claim;
Claim 7 recites the limitation "said first liquid injection conduit" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "said second liquid injection conduit" in the final two lines.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 4-7, 20, 24-27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bassett US 2012/0167809 A1.

Independent Claim 1: Bassett discloses an agricultural device (Fig. 37), comprising: 
a ground-engaging component (3040) mounted to a planer row unit, 
said planter row unit having an opening system (3052) configured to open a planting trench in a soil surface as the row unit advances in a forward direction of travel, 
said planter row unit configured to deposit seeds (para. [0065]) into said open planting trench, 
said planter row unit having a closing system (3055) configured to cover the deposited seeds with soil as the row unit advances in said forward direction of travel, 
said ground engaging component disposed at least partially within said open planting trench rearward of said opening system and forward of said closing system (Fig. 37), 
said ground engaging component to pivot laterally side-to-side about a pivot axis (the vertical axis, seen in Fig. 39) as said ground engaging component advances in said forward direction of travel, as per claim 1.

Dependent Claims 4-7: Bassett further discloses wherein said ground engaging component (3040) includes a first liquid injection conduit (5004, Figs. 41A-B) configured to inject liquid into a first sidewall of said open planting trench while said ground engaging component advances in said forward direction of travel, as per claim 4;
wherein said ground engaging component (3040) includes a second liquid injection conduit (5005, Figs. 41A-B) configured to inject liquid into a second sidewall of said open planting trench while said ground engaging component advances in said forward direction of travel, as per claim 5;
wherein said ground engaging component (3040) includes a first wing (5001) disposed to open a first side trench in a first sidewall of said open planting trench as said ground engaging component advances in said forward direction of travel, and wherein said first liquid injection conduit (5004) is disposed to inject liquid into said first side trench, as per claim 6;
wherein said ground engaging component (3040) includes a first wing (5001) disposed to open a first side trench in a first sidewall of said open planting trench as said ground engaging component advances in said forward direction of travel, and wherein said first liquid injection conduit (5004) is disposed to inject liquid into said first side trench; and 
wherein said ground engaging component includes a second wing (5002) disposed to open a second side trench in a second sidewall of said open planting trench as said ground engaging component advances in said forward direction of travel, and wherein said second liquid injection conduit (5005) is disposed to inject liquid into said second side trench, as per claim 7.

Independent Claim 20: Bassett discloses an agricultural device, comprising: 
a ground-engaging component (3040) mounted to a planter row unit (Fig. 37), 
said planter row unit having an opening system (3052) configured to open a planting trench in a soil surface as said row unit advances in a forward direction of travel, 
said planter row unit configured to  deposit seeds in said open planting trench forward of a closing system (para. [0065]), 
said closing system (3055) configured to cover the deposited seeds with soil as said planter row unit advances in said forward direction of travel, 
said ground engaging component disposed at least partially within said open planting trench forward of said closing system as said planter row unit advances in said forward direction of travel (Fig. 37); 
said ground engaging component pivotally mounted to said planter row unit about a pivot axis (the vertical axis seen in Fig. 39) such that said ground engaging component is capable of pivoting laterally side-to-side about said pivot axis as said planter row unit advances in said forward direction of travel, as per claim 20.

Dependent Claims 24-27: Bassett further discloses wherein said ground engaging component (3040) includes at least one wing (5001, Figs. 41A-B) extending laterally outward into a sidewall of said open planting trench such that said at least one wing forms a side trench in said sidewall of said open planting trench as said planter row unit advances in said forward direction of travel, as per claim 24;
wherein said at least one wing (5001, Figs. 41A-B) includes a fluid outlet (5004) and wherein fluid from a fluid source passes through said fluid outlet into said side trench, as per claim 25;
wherein said ground engaging component (3040) includes a first wing (5001, Figs. 41A-B) extending laterally outward from a first side of said ground engaging component into a first sidewall of said open planting trench forming a first side trench in said first sidewall as said planter row unit advances in said forward direction of travel, and a second wing (5002) extending laterally outward from a second side of said ground engaging component into a second sidewall of said open planting trench forming a second side trench in said second sidewall as said planter row unit advances in said forward direction of travel, as per claim 26;
wherein said first wing (5001, Figs. 41A-B) includes a first fluid outlet (5004) in fluid communication with a fluid source and said second wing (5002) includes a second fluid outlet (5005) in fluid communication with said fluid source, and wherein fluid passes through said first fluid outlet into said first side trench and fluid passes through said second fluid outlet into said second side trench (as seen in Figs. 41A-B), as per claim 27;
Claim(s) 1, 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hagny US 2002/0174813 A1.

Independent Claim 1: Hagny ‘813 discloses an agricultural device, comprising: 
a ground-engaging component (32) mounted to a planer row unit (11), 
said planter row unit having an opening system (24) configured to open a planting trench in a soil surface as the row unit advances in a forward direction of travel, 
said planter row unit configured to deposit seeds (30) into said open planting trench, 
said planter row unit having a closing system (36) configured to cover the deposited seeds with soil as the row unit advances in said forward direction of travel, 
said ground engaging component disposed at least partially within said open planting trench rearward of said opening system and forward of said closing system (Fig. 2), 
said ground engaging component configured to pivot laterally side-to-side about a pivot axis (27) as said ground engaging component advances in said forward direction of travel, as per claim 1.

Dependent Claim 9: Hagny ‘813 further discloses wherein said ground-engaging component (32) is mounted to said planter row unit (11) such that said ground engaging component engages a bottom of said open planting trench rearward of a location at which said seeds are deposited (at 30) into said open planting trench and forward of said closing system (36) as said planter row unit advances in said forward direction of travel, as per claim 9.


Claim(s) 20-22, 29, 36, 39 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hagny US 2012/0145057 A1.

Independent Claim 20: Hagny ‘057 discloses an agricultural device, comprising: 
a ground-engaging component (27) mounted to a planter row unit (11), 
said planter row unit having an opening system (13) configured to open a planting trench in a soil surface as said row unit advances in a forward direction of travel, 
said planter row unit configured to  deposit seeds (via 28) in said open planting trench forward of a closing system (17), 
said closing system configured to cover the deposited seeds with soil as said planter row unit advances in said forward direction of travel, 
said ground engaging component disposed at least partially within said open planting trench forward of said closing system as said planter row unit advances in said forward direction of travel (Fig. 1); 
said ground engaging component pivotally mounted to said planter row unit about a pivot axis (29) such that said ground engaging component is capable of pivoting laterally side-to-side about said pivot axis as said planter row unit advances in said forward direction of travel (para. [0036], lns. 8-11), as per claim 20.

Dependent Claims 21-22, 29, 36, 39: Hagny ‘057 further discloses wherein said ground engaging component (27) is pivotally mounted to a bracket (32, 33) rigidly mounted to said planter row unit (11) and whereby said bracket supports said pivot axis (29), as per claim 21;
wherein said pivot axis (29) is disposed generally horizontally and is generally aligned with said forward direction of travel (see Figs. 1-2), as per claim 22;
wherein said ground-engaging component (27) engages a bottom of said open planting trench rearward of a location at which said seeds are deposited (at 28) into said open planting trench and forward of said closing system (17) as said planter row unit advances in said forward direction of travel, as per claim 29;
wherein said ground-engaging component (27) engages a bottom of said open planting trench rearward of a location at which said seeds are deposited (at 28) into said open planting trench and forward of said closing system (17) as said planter row unit advances in said forward direction of travel, as per claim 36;
wherein said ground-engaging component (27) is mounted to a spring (34) mounted to a housing (12), said spring permitting said ground-engaging component to vertically displace relative to said housing (para. [0036], lns. 8-11), as per claim 39.

Claim(s) 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wendling et al. 6,347,594.

Independent Claim 18: Wendling discloses an agricultural device, comprising: 
a ground-engaging component (40) disposed at least partially within a planting trench formed by a planter row unit (10) in a soil surface, 
said ground engaging component capable of pivoting laterally side-to-side about a pivot axis (42) as said ground engaging component advances in a forward direction of travel (col. 5, lns. 22-25); 
wherein said pivot axis is disposed generally horizontally and is generally aligned with a forward direction of travel (Fig. 2); and 
wherein said ground-engaging component is mounted to a height adjustment arm (20) pivotally mounted to a housing (16), whereby pivotal movement (at 104) of said height adjustment arm adjusts a position of said ground engaging component relative to said housing, as per claim 18.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 8, 15, 19-22, 28, 35, 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beeman et al. 1,061,517 in view of Wendling et al.

Independent Claim 1: Beeman discloses an agricultural device, comprising: 
a ground-engaging component (6) mounted to a planer row unit (5), 
said planter row unit having an opening system (1) configured to open a planting trench in a soil surface as the row unit advances in a forward direction of travel, 
said planter row unit configured to deposit seeds (via 6) into said open planting trench, 
said ground engaging component disposed at least partially within said open planting trench rearward of said opening system (as seen in Fig. 1), 
said ground engaging component configured to pivot laterally side-to-side about a pivot axis (13) as said ground engaging component advances in said forward direction of travel (lines 78-93), as per claim 1.
However, Beeman fails to specifically disclose said planter row unit having a closing system configured to cover the deposited seeds with soil as the row unit advances in said forward direction of travel such that said ground engaging component is rearward of said opening system and forward of said closing system, as per claim 1.
Wendling discloses a similar planter row unit (10) having a closing system (142) configured to cover the deposited seeds with soil as the row unit advances in said forward direction of travel, as per claim 1.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the closing system of Wendling on the row unit of Beeman in order to close the trench.
It can be seen that when Beeman’s row unit is provided with Wendling’s closing wheel that said ground engaging component is rearward of said opening system and forward of said closing system, as per claim 1. 
  
Dependent Claims 2-3, 8, 15, 19: Beeman further discloses wherein said pivot axis (13) is disposed generally horizontally and is generally aligned with said open planting trench (as seen in Figs. 1-2), as per claim 2;
wherein said ground-engaging component (6) is mounted to said planter row (5) unit such that said ground engaging component engages a bottom of said open planting trench rearward of said opening system (1) and forward of a location at which said seeds are deposited (via 6, at the lowermost-rear corner of the device as seen in Fig. 1) into said open planting trench as said planter row unit advances in said forward direction of travel (the lowermost, forward portion of 6 engages the ground ahead of the seed placement, Fig. 1), as per claim 8;
wherein said ground-engaging component (6) is mounted to said planter row unit (5) such that said ground engaging component engages a bottom of said open planting trench rearward of said opening system (1) and forward of a location at which said seeds are deposited (via 6, at the lowermost-rear corner of the device as seen in Fig. 1) into said open planting trench as said planter row unit advances in said forward direction of travel (the lowermost, forward portion of 6 engages the ground ahead of the seed placement, Fig. 1), as per claim 15;
wherein said ground-engaging component (6) is mounted to a spring (11) mounted to a housing (14), said spring permitting said ground-engaging component to vertically displace relative to said housing (lines 78-93), as per claim 19.
However, the combination fails to disclose wherein said pivot axis descends at an angle toward said forward direction of travel, as per claim 3.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide Beeman’s pivot axis at a descending angle, as per claim 3, since it has been held that rearranging parts of an invention involves only routine skill in the art.

Independent Claim 20: Beeman discloses an agricultural device, comprising: 
a ground-engaging component (6) mounted to a planter row unit (1), 
said planter row unit having an opening system (1) configured to open a planting trench in a soil surface as said row unit advances in a forward direction of travel, 
said planter row unit configured to  deposit seeds (via 6) in said open planting trench, 
said ground engaging component disposed at least partially within said open planting trench (Fig. 1); 
said ground engaging component pivotally mounted to said planter row unit about a pivot axis (13) such that said ground engaging component is capable of pivoting laterally side-to-side about said pivot axis as said planter row unit advances in said forward direction of travel (lines 78-93), as per claim 20.
However, Beeman fails to disclose said planter row unit being configured to deposit seeds in said open planting trench forward of a closing system, 
said closing system configured to cover the deposited seeds with soil as said planter row unit advances in said forward direction of travel, 
said ground engaging component disposed at least partially within said open planting trench forward of said closing system as said planter row unit advances in said forward direction of travel, as per claim 20.
Wendling discloses a similar planter row unit (10) having a closing system (142) configured to cover the deposited seeds with soil as said planter row unit advances in said forward direction of travel, as per claim 20.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the closing system of Wendling on the row unit of Beeman in order to close the trench.
It can be seen that when Beeman’s row unit is provided with Wendling’s closing system that seeds will be deposited forward of the closing system and the ground engaging component will be disposed at least partially within said open planting trench forward of said closing system as said planter row unit advances in said forward direction of travel, as per claim 20.

Dependent Claims 21-22, 28, 35, 38: Beeman further discloses wherein said ground engaging component (6) is pivotally mounted to a bracket (3) rigidly mounted to said planter row unit (5) and whereby said bracket supports said pivot axis (13), as per claim 21;
wherein said pivot axis (13) is disposed generally horizontally and is generally aligned with the forward direction of travel (Figs. 1-2), as per claim 22;
wherein said ground-engaging component (6) engages a bottom of said open planting trench rearward of said opening system (1) and forward of a location at which said seeds are deposited (via 6, at the lowermost-rear corner of the device as seen in Fig. 1) into said open planting trench as said planter row unit advances in said forward direction of travel (the lowermost, forward portion of 6 engages the ground ahead of the seed placement, Fig. 1), as per claim 28;  
wherein said ground-engaging component (6) engages a bottom of said open planting trench rearward of said opening system (1) and forward of a location at which said seeds are deposited (via 6, at the lowermost-rear corner of the device as seen in Fig. 1) into said open planting trench as said planter row unit advances in said forward direction of travel (the lowermost, forward portion of 6 engages the ground ahead of the seed placement, Fig. 1), as per claim 35.
However, Beeman fails to disclose wherein said ground-engaging component is mounted to a height adjustment arm pivotally mounted to a housing, whereby pivotal movement of said height adjustment arm adjusts a position of said ground engaging component relative to said housing, as per claim 38, as per claim 38.
Wendling discloses wherein said ground-engaging component (40) is mounted to a height adjustment arm (20) pivotally mounted to a housing (16), whereby pivotal movement of said height adjustment arm (at 104) adjusts a position of said ground engaging component relative to said housing, as per claim 38, as per claim 38.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the height adjustment of Wendling on the device of Beeman in order to adjust an operating depth of the opening system.

Claim(s) 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hagny ‘057.

Dependent Claim 23: The device is disclosed as applied above. However, Hagny ‘057 fails to disclose wherein said pivot axis descends at an angle toward said forward direction of travel, as per claim 23.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide Hagny’s ‘057 pivot axis at a descending angle, as per claim 23, since it has been held that rearranging parts of an invention involves only routine skill in the art.

Claim(s) 31-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beeman et al. in view of Wendling et al. as applied to claims 2 and 22 above, and further in view of Friesen et al. US 2008/0257237 A1.

Dependent Claims 31-32: The device is disclosed as applied above. However, the combination fails to disclose wherein said ground engaging component includes a first liquid injection conduit configured to inject liquid into a first sidewall of said open planting trench while said ground engaging component advances in said forward direction of travel, as per claim 11;
wherein said ground engaging component includes at least one wing extending laterally outward into a sidewall of said open planting trench such that said at least one wing forms a side trench in said sidewall of said open planting trench as said planter row unit advances in said forward direction of travel, as per claim 31;
Wherein said at least one wing includes a fluid outlet and wherein fluid from a fluid source passes through the fluid outlet into said side trench, as per claim 32.
Friesen discloses a similar device wherein said ground engaging component (44) includes at least one wing (58) extending laterally outward into a sidewall of said open planting trench such that said at least one wing forms a side trench (64, Fig. 4) in said sidewall of said open planting trench as said planter row unit advances in said forward direction of travel, as per claim 31;
Wherein said at least one wing (58) includes a fluid outlet (70) and wherein fluid from a fluid source (para. [0053], lns. 1-4, please note “particulate seed” is a fluid) passes through the fluid outlet into said side trench, as per claim 32.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the wing of Friesen on the ground engaging component of Beeman and Wendling in order to provide fertilizer near deposited seed. 



Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot in light of the new grounds of rejection.

Allowable Subject Matter
Claims 10-12, 14, 16, 30, 33-34, 37 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 17 is allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alicia M. Torres whose telephone number is 571-272-6997.  The examiner’s fax number is 571-273-6997. The examiner can normally be reached Monday through Friday from 9:00 a.m. – 5:30 p.m EST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas B. Will, can be reached at (571) 272-6998.
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the group receptionist whose telephone number is 571-272-3600.  The fax number for this Group is 571-273-8300.
/Alicia Torres/Primary Examiner, Art Unit 3671                                                                                                                                                                                                        November 28, 2022